DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
3.	Claims 1-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shinto (JP 2003-136911, of record) and further in view of Shemenski (GB 1536727, of record) and Hatano (JP 2003-2006, of record).
	As best depicted in Figures 1 and 2, Shinto is directed to a tire construction comprising six belt layers (7a-7f) formed with steel cords.  Shinto further teaches that belt layers 7c and 7d, which correspond with a third belt layer and a fourth belt layer, have a width between 0.70 and 0.95 times a tread width (Abstract).  Given that the maximum section width of the tire is ever so slightly greater than a tread width, belt layers 7c and 7d have a width between a value less than 0.70 and a value less than 0.95 times a maximum tire section width.  This range substantially overlaps that required by the claims and thus, one of ordinary skill in the art at the time of the invention would have found it obvious to form the third and fourth belt layers of Shinto in accordance to the claimed invention.  In such an instance, Shinto is silent with respect to a metal cord treatment that results in N atoms at a cord surface in an amount between 2 atom % and 60 atom %.

	Shemenski further teaches that improved surface protection and adhesion of such cords with surrounding rubber layers can be achieved by performing a specific pre-treatment.  More particularly, Shemenski suggests the use of precipitation anions, such as phosphates, in combination with a cyclic compound, such as a benzotriazole (Page 2, Lines 17-58).  The method of Shemenski can include a first application step in which said precipitation anions are applied to a brass coated steel cord and a second application step in which said benzotriazole is subsequently applied.  This method appears to be extremely similar to that detailed by the claimed invention and as such, one would have expected the treated steel cord of Shinto in view of Shemenski to demonstrate N surface atoms in accordance to the claimed invention (see Paragraph 40 in Applicant’s original disclosure).  This rationale is applicable to claim 1 and dependent claim 12.  It  is emphasized that a N atom surface content of 1.5 % is disclosed in Comparative Example 1 devoid of any pre-treatment (Table 1) and thus, a N surface content of at least 2 % would be expected to result from the first and second treatments detailed above.  One of ordinary skill in the art at the time of the invention would have found it obvious to 
	Lastly, regarding claim 1 (and claims 13 and 14), Shinto is completely silent with respect to the belt topping rubber composition.  In any event, belt topping rubber compositions conventionally include between 1 and 15 phr of silica and between 0 and 1 phr of a cobalt salt.  Hatano provides one example of such a conventional belt topping rubber composition formed with between 4 and 15 phr of silica and in the absence of a cobalt salt (or a salt content of 1 phr).  Hatano states that such a topping rubber provides high durability and promotes weight reduction (Abstract).  One of ordinary skill in the art at the time of the invention would have found it obvious to use the belt topping rubber of Hatano in the tire of Shinto.  It is particularly noted that the disclosed range of 4-15 phr by Hatano is fully encompassed by the broad range, as well as the narrow range, of the claimed invention.    
	Regarding claim 2, as detailed above, Shinto teaches belt widths that satisfy the claimed quantitative relationship.
	With respect to claims 3, 6, and 12, the general disclosure of steel cords is well recognized as encompassing, at a minimum, a cord having a plurality of twisted metal wires or filaments.  Shemenski provides one example of such a common steel cord formed by twisting 5 steel wires (Page 4, Lines 44-46).  Shemenski also states that “brass” is recognized as having between 65 and 75 percent copper and between 35 and 25 percent zinc.
	As to claims 4, 7, and 8, Shemenski specifically teaches the use of benzotriazole.  Additionally, the pH of the buffer solution is directed to the method of manufacture and such 
	Regarding claims 5 and 9-11, Hatano details belt topping rubber compositions that are devoid of cobalt salts.
Response to Arguments
4.	Applicant's arguments filed May 17, 2021 have been fully considered but they are not persuasive.
	Applicant argues that the results of Tables 1 and 2 could not have been predicted by the applied prior art (and thus presumably constitute a conclusive showing of unexpected results).
	Regarding Table 1, it is initially noted that Comparative Examples 1 and 4 do not constitute the closest prior art of record since they are devoid of a first treatment and a second treatment.  In regards to Comparative Examples 2 and 3, the topping rubber composition of Hatano specifically includes 4-15 phr of silica, while Comparative Examples 2 and 3 are devoid of silica (unclear what properties would result when using an inventive cord with a rubber including silica and a cobalt salt outside the claimed range).  It is emphasized that there is no picking and choosing when following the teachings of Hatano in regards to the silica content- the disclosed loading between 4 and 15 phr is fully encompassed by the claimed range.  Thus, when following the teachings of the prior art, any realized benefits would be expected to be present.
	As to Table 2, all of the Comparative Examples include a cord devoid of a first treatment and a second treatment and as such, it is unclear of any realized benefits are a function of the cord properties and/or the width relationships.  Again, Shemenski specifically directs one 
Applicant also argues that none of the applied prior art references focus on the third and fourth belt layers.  The Examiner respectfully disagrees.  As detailed above, Shinto specifically teaches the inclusion of third and fourth belt layers having a width between 0.70 and 0.95 times a tread width.  Given the relationship between the tread width and the tire maximum section width, it reasons that Shinto teaches a lower limit slightly less than 0.70 and an upper limit slightly less than 0.95 (tread width is slightly less than maximum section width).  This range is seen to substantially overlap with the claimed range and Applicant has not provided a conclusive showing of unexpected results (Table 2 includes a cord devoid of a first and second treatment, while the prior art specifically teaches a cord having said treatments).  Also, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
Conclusion
5.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of 
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN R FISCHER whose telephone number is (571)272-1215.  The examiner can normally be reached on M-F 5:30-2:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Whatley can be reached on 571-270-5545.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




Justin Fischer
/JUSTIN R FISCHER/Primary Examiner, Art Unit 1749                                                                                                                                                                                                        May 19, 2021